Citation Nr: 1532874	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened a previously denied claim for service connection for bilateral knee osteoarthritis and denied the claim on the merits.

With regard to the characterization of the Veteran's claim, the Board notes that such claim was initially denied in a December 2010 rating decision.  However, in March 2011, the RO received a letter from the Veteran's private orthopedist that indicated a relationship between the Veteran's current knee disorder and his military service.  Additionally, in May 2011, the Veteran submitted private treatment records and another private opinion concerning the etiology of his bilateral knee disorder.  Finally, in July 2011, the Veteran was afforded a VA examination to address the nature and etiology of his bilateral knee disorder.  As such evidence is new and material to the Veteran's claim and was received within one year of the December 2010 rating decision, the Board will review the claim on a de novo basis.  38 C.F.R. § 3.156(b) (2014).  Therefore, it is characterized as shown on the title page.

In April 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  During the hearing, the Veteran waived RO consideration of all evidence received subsequent to the May 2014 supplemental statement of the case.  Also during the hearing, the VLJ agreed to hold the record open for 60 days to allow for the submission of additional evidence.  In May 2015, the Veteran submitted a medical opinion addressing the etiology of his bilateral knee disorder.  The Veteran's representative waived RO consideration of such evidence.  Therefore, the Board may appropriately consider the newly received evidence and proceed with the adjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include a copy of the April 2015 Board hearing transcript, private and VA treatment records, and various adjudicatory documents.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral knee chondrocalcinosis and osteoarthritis is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee chondrocalcinosis and osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014) 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral knee chondrocalcinosis and osteoarthritis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he is entitled to service connection for his bilateral knee disorder as such is a direct result of his military duties.
  
The Veteran's most recent VA examination in July 2011 provided a diagnosis of chondrocalcinosis and osteoarthritis of the bilateral knees.  Private treatment records show that the Veteran underwent a left knee replacement procedure in December 2014.  Thus, the Board finds that the Veteran has a currently diagnosed bilateral knee disability.

With respect to the in-service element, during the April 2015 hearing before the undersigned, the Veteran stated that his duties aboard the aircraft carrier included having to lift weights, carrying 80 pound wheel chocks, and repetitive bending and kneeling to place and remove the wheel chocks around the wheels of the aircraft.  See April 2015 Hearing Transcript, p. 3-5.

The Veteran's service treatment records reflect a number of complaints related to his knees.  For example, in August 1963, the Veteran complained of pain in his right knee.  There was no history of trauma related to the pain.  The Veteran claimed he had difficulty straightening his knee.  Four days later, the Veteran's right knee swelled, and he was diagnosed with marked hydrarthrosis in the right knee.  After the swelling did not decrease, the Veteran's right knee was aspirated.  Two days after that, the Veteran's left knee began to swell, and was aspirated.  In October 1963, the Veteran knees again appeared to be swollen.  

In January 1964, the Veteran was again diagnosed with bilateral hydrarthrosis in the knees.  Again, the Veteran's knees were aspirated.  Two days later, examination revealed bilateral knee effusion.  The Veteran's range of motion was normal.  The examiner stated that the etiology of the Veteran's bilateral hydrarthrosis was unknown.  In June 1964, the Veteran again complained of swelling in his knees.  Physical examination revealed a bilateral effusion of the Veteran's knees.  The examiner noted that the Veteran's range of motion was slightly reduced in both knees.  The Veteran was diagnosed with acute synovitis of both knees.  Both knees were then aspirated and he was restricted to bed rest.  Eight days after the aspiration, the Veteran was discharged and returned to full duty.

In February 1965, the Veteran complained of left knee pain after bumping his left knee on a hatch.  The examiner noted stiffness and drawing in the anterior aspect of the knee.  Upon examination, the Veteran's left knee had full range of motion, no effusion or crepitation, no joint line tenderness, no instability.  The Veteran was restricted to light duty.  In March 1965, the Veteran was noted as having recurrent hydrarthrosis due to synovitis in the knees.  Upon examination, the Veteran knees were found to be normal, with no evidence of swelling, full range of motion, and normal tenderness to palpation.

Based upon this evidence, the Board finds that the in-service element for service connection is met.  It is clear from the Veteran's service treatment records that he suffered from a number of problems related to his bilateral knees during his active military service.  Thus, the ultimate question is whether there is a relationship, or nexus, between the Veteran currently diagnosed bilateral knee chondrocalcinosis and osteoarthritis and his military service.

The Board notes that there is no evidence showing that the Veteran's chondrocalcinosis and osteoarthritis manifested within one year of his service discharge in 1965.  In fact, Veteran's first diagnosis was not until 2009.  Thus, presumptive service connection is not warranted.  Regarding direct service connection, the record contains multiple opinions as to the etiology of the Veteran's bilateral knee chondrocalcinosis and osteoarthritis.

In connection with his claim, the Veteran submitted a November 2009 letter from his private orthopedist.  In the letter, the private orthopedist stated that the Veteran stated that he suffered from a number of injuries in service.  He stated that the Veteran suffered from severe osteoarthritis of the knee, and that it was "highly likely" that the Veteran's osteoarthritis was a result of his in-service injuries.

In May 2010, the Veteran was afforded a VA examination in connection with his claim for service connection.  The examiner noted that, in service, the Veteran was a flight technician, and that after service, he was a carpenter.  During the examination, the Veteran stated that he bruised both of his knees crawling on the flight deck.  X-rays revealed mild tricompartmental osteoarthritis and meniscal calcification in the left knee, and moderate tricompartmental osteoarthritis, meniscal calcification, and a small supratellar effusion in the right knee.  The examiner opined that the Veteran's bilateral knee chondrocalcinosis and osteoarthritis was not caused by or a result of his military service.  To support this opinion, the examiner reasoned that there was no evidence in the claims file showing that the Veteran's problems were of a chronic nature following service.  Instead, the examiner stated that osteoarthritis was a part of the normal aging process.

In March 2011, the Veteran submitted another letter from his private orthopedist that reiterated his November 2009 opinion that the Veteran's severe osteoarthritis was related to his military service.

In July 2011, the Veteran underwent another VA examination.  During the examination, the Veteran stated that part of his in-service duties included carrying around 80 to 100 pound chocks, and that he had to bend down to place them around the wheel of the plane to prevent it from rolling away.  Then, the Veteran discussed the in-service instances during which his knees swelled, and he stated that they would then be aspirated.  The Veteran stated that this problem occurred every three or four months.  The Veteran stated that, following his discharge, his knees continued to cause him problems, and that he would use dimethyl sulfoxide to treat the swelling.  He stated that, although he did not seek treatment, his knees caused him continuous problems.  He stated that, in 2008 or 2009, the problems became too much, and he sought treatment.  After conducting a full examination of the Veteran, the examiner opined that the Veteran bilateral knee disorder was not caused by or a result of his active duty military service.  The examiner reasoned that the Veteran was not seen or treated for chondrocalcinosis while on active duty, nor was there any evidence of arthritis changes.  The examiner also highlighted the fact that there was no evidence of treatment for forty-four years following the Veteran's discharge.  Finally, the examiner reasoned that chondrocalcinosis usually appears in older people, it was not unusual to see arthritis changes in someone the Veteran's age, and it was a part of the normal aging process.

In June 2012, the Veteran submitted another letter from his private orthopedist.  In the letter, the orthopedist states that he reviewed the documents provided by the Veteran, and considered the Veteran's statements regarding his in-service experiences, including the in-service injuries to his knees.  The examiner opined that it was at least as likely as not that the Veteran's bilateral knee disorder was related to his military service and that the Veteran's problems had been going on for a long time.  With regard to the absence of treatment for forty-four years, the examiner stated that not seeking treatment is quite common in the pathology for arthritis in the human body.

In August 2012, the Veteran submitted another letter from his private orthopedist.  In addition to the opinion and rationale provided in the June 2012 letter, the orthopedist added that the Veteran's severe osteoarthritis was caused by a traumatic injury.  The orthopedist stated that the Veteran's bilateral knee osteoarthritis was consistent with an old injury.  The orthopedist noted the Veteran's contention that his in-service injuries to his knees were the only injuries he sustained to his knees.  The examiner opined that the Veteran's knee problems had been ongoing since service, and that not seeking treatment for arthritis was common.

In a December 2012 opinion, the Veteran's private orthopedist repeated his August 2012 opinion.  The orthopedist added that he had read the Veteran's military records and that he believed that the Veteran's condition was due to his military service and not the normal aging process.

Following the April 2015 hearing, the Veteran submitted a May 2015 opinion from his private orthopedist.  In this letter, the orthopedist stated that he reviewed the Veteran's military duties while he served aboard the aircraft carrier.  Based on that review, as well as his prior review of the military treatment records detailing the Veteran's in-service injuries and treatment for his knees, he could "easily state that the current osteoarthritis of both knees . . . [was] at least as likely as it is not that it was caused by the duties and injuries sustained during his military service."

The Board finds that the Veteran's statements of continuous symptoms related to his knees since his military service to be both competent and credible because they are supported by the Veteran's service treatment records, i.e., multiple instances of treatment for pain and swelling, which are symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, while the earliest post-service clinical evidence of knee symptoms is from 2009, the mere absence of contemporaneous and corroborating clinical evidence of knee symptomatology does not give rise to a foundation from which it can be concluded that it would be expected that there be expected that there would be corroborating contemporaneous clinical evidence of knee symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Horn v. Shinseki¸25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (VA may weigh a claimant's lay statements against the absence of contemporary medical evidence but there must first be proper foundation for drawing inferences against a claimant from an absence of documentation, i.e., to demonstrate that such silence has a tendency to prove or disprove a relevant fact, such that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In fact, as noted above, the Veteran's private orthopedist noted that not seeking treatment is quite common in the pathology of arthritis.

As indicated above, the Veteran's service treatment records include multiple complaints of and treatment for bilateral knee problems, including pain and swelling.  Additionally, while VA examiners supported their negative opinions by observing that the Veteran did not seek treatment for any bilateral knee disability following service, the opinions do not reflect consideration of the Veteran's lay statements regarding continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Conversely, the opinions of the Veteran's private orthopedist, a medical professional, when taken together, reflect consideration of the pertinent facts of this case, including the Veteran's lay statements regarding his in-service experiences and the continuity of his bilateral knee symptoms, as well as the Veteran's service treatment records.  Additionally, the private orthopedist provided adequate rationale to support his opinion, specifically that the current nature of the Veteran's bilateral knee chondrocalcinosis and osteoarthritis was consistent with an old injury of a traumatic nature, as opposed to the normal aging process, and that the Veteran's statements regarding seeking treatment following service were consistent with the normal pathology of arthritis in the human body.  Thus, the Board finds that, collectively, the private orthopedist's opinions are competent and credible evidence of a relationship between the Veteran's military service and his current bilateral knee chondrocalcinosis and osteoarthritis.

Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral knee chondrocalcinosis and osteoarthritis is related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board resolves all doubt in his favor and finds that service connection for bilateral knee chondrocalcinosis and osteoarthritis is warranted.

ORDER

Service connection for bilateral knee chondrocalcinosis and osteoarthritis is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


